Citation Nr: 1225352	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  05-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In June 2009, October 2010, and September 2011, the Board remanded the claim for additional development.  

The  issues of entitlement to service connection for gastroesophageal reflux disease, hypertension, and degenerative joint disease, and entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) based on clear and unmistakable error in a July 2005 RO rating decision, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for "Other organic diseases of the nervous system" when manifested to a compensable degree within one year of separation from service.  38 C.F.R. § 3.309(a) (2011). 

The Veteran asserts that he is entitled to service connection for headaches.  Specifically, on a number of occasions, he has reported that his headaches began about six months after his separation from service.  It has been argued that service connection is warranted under 38 C.F.R. § 3.309(a), because his headaches should be considered to be an "other organic disease of the nervous system," that were manifest to a compensable degree within one year of separation from service.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In a written brief presentation, dated in June 2012, the Veteran's representative, for the first time, raised the issue of entitlement to service connection for headaches due to service-connected PTSD.  Id.  The representative submitted an article in support of this argument.  

Despite the fact that the secondary-service-connection argument was raised about seven years after the claim was first filed, it is considered part of the original claim.  See Schroeder v. West, 212 F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).  Given the foregoing, a remand is required, as the Veteran has not yet been notified of the provisions at 38 C.F.R. § 3.310, nor has the RO had the opportunity to adjudicate this issue.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

Furthermore, although the Veteran has been afforded VA examinations, and an etiological opinion has been obtained, this opinion did not discuss the possibility that the Veteran's headaches may have been caused or aggravated by his service-connected PTSD.  

In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under the circumstances, the Veteran should be afforded another VA examination, and another etiological opinion should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the provisions at 38 C.F.R. § 3.310.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for psychiatric symptoms after 2007 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims file.  After securing any necessary releases, the RO should attempt to obtain these records. 

3.  After the development requested in the first two paragraphs of this remand has been completed, the Veteran should be scheduled for a neurological examination, in order to ascertain the nature and etiology of his headaches.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

a) The examiner should be provided with a copy of 38 C.F.R. § 3.309(a), and be requested to state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a headache disorder which may be characterized as "other organic disease of the nervous system." 

b) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed headache disorder was caused by, or aggravated by, the Veteran's service-connected posttraumatic stress disorder. 

c)  If the examiner finds that the Veteran has headaches that have been aggravated by his service-connected PTSD, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

e) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

f) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Readjudicate the issue of entitlement to service connection for chronic headaches disease, to include as caused or aggravated by a service-connected disability under 38 C.F.R. § 3.310.  If the determination of this claim remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



